DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 15-21 are objected to because of the following informalities:  
Claims 15-21 are objected to because a program product cannot comprise structure (computer useable medium).
Although the claims are written as product claims and appear to purport to be structure. The program claims seem to evidence that the remaining claims although not specifically calling the recited combination a program, really are intended to read on one. The structure is the processor running specific parts of the program.
Claim 7 should rewrite the preamble as following: "A computer readable medium embodying a computer program product, said computer program product comprising".
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of collecting, analyzing, manipulating and displaying data without significantly more. See Berkheimer (Fed. Cir. 2018). See Electric Power Group (Fed. Cir. 2016).
Claim 1 recites the following:
A computer-implemented method for determining an influence of applications on system performance, [Additional elements that do not amount to more than the judicial exception, i.e., processor, memory, etc. ] the method comprising: 
collecting, by a processor, for a plurality of applications that are executing on a computing system, respective instrumentation data during a plurality of time-segments; [Abstract idea of collecting data. ]
determining, by the processor, for each of the applications, a performance value and a robustness value for each of the time-segments based on the respective instrumentation data; [Abstract idea of analyzing data.]

generating, by the processor, using the performance value and robustness value for each time-segment, a plurality of health-waveforms comprising a health-waveform for each respective application from the plurality of applications; [Abstract idea of manipulating data and analyzing data.]
determining, by the processor, an influence-factor of a first application on a second application, wherein the first application and the second application are from the plurality of applications; [Abstract idea of analyzing data.] and 
adjusting, by the processor, allocation of a computer resource by releasing the computer resource from the first application and allocating the computer resource to the second application based on the influence-factor. [Abstract idea of analyzing data.]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “an influence of applications” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. The claimed invention takes a general approach and applies it to a choice application. This general approach can be applied to any method within or outside of computer technology, e.g., business method fault analysis. (“(W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’): Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for "anonymous loan shopping" was an abstract idea because it could be "performed by humans without a computer"). MPEP 2106.04(a)(2) Mental Processes.
(Another example is Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes. 881 F.3d at 1366, 125 USPQ2d at 1652-53). MPEP 2106.04(a)(2) Mental Processes.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 2 recites the following:
The computer-implemented method of claim 1, wherein generating the health-waveforms comprises: converting, by the processor, the performance value and robustness value for each time-segment into Polar coordinates; transforming, by the processor, the Polar coordinates for each of the applications into the respective health-waveform. [Abstract idea of analyzing data.]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “an influence of applications” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 3 recites the following:
The computer-implemented method of claim 1, wherein the influence-factor is determined by computing a Pearson correlation coefficient between a first health-waveform of the first application and a second health-waveform of the second application. [Abstract idea of analyzing data.]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “an influence of applications” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 4 recites the following:
The computer-implemented method of claim 3, wherein determining the influence-factor further comprises identifying crest-points on each of the first health-waveform and the second health-waveform. [Abstract idea of analyzing data.]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “an influence of applications” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 5 recites the following:
The computer-implemented method of claim 3, wherein the influence-factor is calculated as:

    PNG
    media_image1.png
    172
    627
    media_image1.png
    Greyscale
[Abstract idea of mathematical concepts.]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “an influence of applications” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 6 recites the following:
The computer-implemented method of claim 1, further comprising, in response to detecting a system failure during execution of the second application, storing execution records associated with the first application in response to the influence-factor exceeding a threshold value, and not storing the execution records of the first application in response to the influence-factor being below the threshold value. [Abstract idea of analyzing data.]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “an influence of applications” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 7 recites the following:
The computer-implemented method of claim 1, further comprising, in response to detecting a system failure during execution of the second application, analyzing, from execution records of the plurality of applications, only execution records that are associated with the first application based on the influence-factor exceeding a threshold value. [Abstract idea of analyzing data.]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “an influence of applications” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 8 recites the following:
A system comprising: a memory device; and one or more processing units coupled with the memory, the one or more processing units configured to perform a method for determining an influence of applications on system performance [Additional elements that do not amount to more than the judicial exception, i.e., processor, memory, etc. ], the method comprising: 
collecting, by a processor, for a plurality of applications that are executing on a computing system, respective instrumentation data during a plurality of time-segments; [Abstract idea of collecting data. ]

determining for each of the applications, a performance value and a robustness value for each of the time-segments based on the respective instrumentation data; [Abstract idea of analyzing data.]
generating, using the performance value and robustness value for each time-segment, a plurality of health-waveforms comprising a health-waveform for each respective application from the plurality of applications; [Abstract idea of manipulating data and analyzing data.]
determining an influence-factor of a first application on a second application, wherein the first application and the second application are from the plurality of applications; [Abstract idea of analyzing data.]
and adjusting allocation of a computer resource by releasing the computer resource from the first application and allocating the computer resource to the second application based on the influence-factor.[Abstract idea of analyzing data.]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “an influence of applications” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. The claimed invention takes a general approach and applies it to a choice application. This general approach can be applied to any method within or outside of computer technology, e.g., business method fault analysis. (“(W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’): Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for "anonymous loan shopping" was an abstract idea because it could be "performed by humans without a computer"). MPEP 2106.04(a)(2) Mental Processes.
(Another example is Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes. 881 F.3d at 1366, 125 USPQ2d at 1652-53). MPEP 2106.04(a)(2) Mental Processes.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claims 9-14 are rejected because claims 9-14 similar to claims 2-7.
Claim 15 recites the following:
A computer program product comprising a storage device with one or more computer executable instructions stored therein, which when executed by one or more processing units cause the one or more processing units to perform a method for determining an influence of applications on system performance, [Additional elements that do not amount to more than the judicial exception, i.e., processor, memory, etc. ] the method comprising: 
collecting, by a processor, for a plurality of applications that are executing on a computing system, respective instrumentation data during a plurality of time-segments; [Abstract idea of collecting data. ]
determining for each of the applications, a performance value and a robustness value for each of the time-segments based on the respective instrumentation data; [Abstract idea of analyzing data. ]
generating, using the performance value and robustness value for each time-segment, a plurality of health-waveforms comprising a health-waveform for each respective application from the plurality of applications; [Abstract idea of manipulating data and analyzing data.]
determining an influence-factor of a first application on a second application, wherein the first application and the second application are from the plurality of applications; [Abstract idea of collecting data. ] and 
adjusting allocation of a computer resource by releasing the computer resource from the first application and allocating the computer resource to the second application based on the influence-factor. [Abstract idea of collecting data. ]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “an influence of applications” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. The claimed invention takes a general approach and applies it to a choice application. This general approach can be applied to any method within or outside of computer technology, e.g., business method fault analysis. (“(W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’): Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for "anonymous loan shopping" was an abstract idea because it could be "performed by humans without a computer"). MPEP 2106.04(a)(2) Mental Processes.
(Another example is Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes. 881 F.3d at 1366, 125 USPQ2d at 1652-53). MPEP 2106.04(a)(2) Mental Processes.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claims 16-21 are rejected because claims 16-21 similar to claims 2-7.
Claim 22 recites the following:
A computer-implemented method [Additional elements that do not amount to more than the judicial exception, i.e., processor, memory, etc. ] comprising: 
collecting, by a processor, for a plurality of applications that are executing on a computing system, respective instrumentation data during a plurality of time-segments; [Abstract idea of collecting data. ]
determining, by the processor, for each of the applications, a performance value and a robustness value for each of the time-segments based on the respective instrumentation data; [Abstract idea of analyzing data. ]
generating, by the processor, using the performance value and robustness value for each time-segment, a plurality of health-waveforms comprising a health-waveform for each respective application from the plurality of applications; [Abstract idea of manipulating data and analyzing data.]
determining, by the processor, an influence-factor of a first application on a second application, wherein the first application and the second application are from the plurality of applications; [Abstract idea of analyzing data. ] and 
in response to detecting a system failure during execution of the second application, analyzing, by the processor, from execution records of the plurality of applications, only execution records that are associated with the first application based on the influence-factor exceeding a threshold value. [Abstract idea of analyzing data. ]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “an influence of applications” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. The claimed invention takes a general approach and applies it to a choice application. This general approach can be applied to any method within or outside of computer technology, e.g., business method fault analysis. (“(W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’): Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for "anonymous loan shopping" was an abstract idea because it could be "performed by humans without a computer"). MPEP 2106.04(a)(2) Mental Processes.
(Another example is Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes. 881 F.3d at 1366, 125 USPQ2d at 1652-53). MPEP 2106.04(a)(2) Mental Processes.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 23 is rejected because claim 23  similar to claim 5.
Claim 24 recites the following:
A computer-implemented method [Additional elements that do not amount to more than the judicial exception, i.e., processor, memory, etc. ] comprising: 
collecting, by a processor, for a plurality of applications that are executing on a computing system, respective instrumentation data during a plurality of time-segments; [Abstract idea of collecting data. ]
determining, by the processor, for each of the applications, a performance value and a robustness value for each of the time-segments based on the respective instrumentation data; [Abstract idea of analyzing data. ]

generating, by the processor, using the performance value and robustness value for each time-segment, a plurality of health-waveforms comprising a health-waveform for each respective application from the plurality of applications; [Abstract idea of manipulating data and analyzing data.]
determining, by the processor, an influence-factor of a first application on a second application, wherein the first application and the second application are from the plurality of applications; [Abstract idea of analyzing data. ] and 
in response to detecting a system failure during execution of the second application, storing, by the processor, execution records associated with the first application in response to the influence-factor exceeding a threshold value, and not storing the execution records of the first application in response to the influence-factor being below the threshold value. [Abstract idea of analyzing data. ]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “an influence of applications” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. The claimed invention takes a general approach and applies it to a choice application. This general approach can be applied to any method within or outside of computer technology, e.g., business method fault analysis. (“(W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’): Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for "anonymous loan shopping" was an abstract idea because it could be "performed by humans without a computer"). MPEP 2106.04(a)(2) Mental Processes.
(Another example is Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes. 881 F.3d at 1366, 125 USPQ2d at 1652-53). MPEP 2106.04(a)(2) Mental Processes.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 25 is rejected because claim 25  similar to claim 5.
Other Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2021/0012155 A1 discloses  an application-program performance-measuring system comprising: one or more computer systems, each having one or more processors, one or more memories, and one or more data-storage devices; a recognition-model-generation subsystem that executes on one or more of the one or more computer systems and that processes images of an application-program user interface displayed during execution of the application program to generate training data sets, and uses the training data sets to train the one or more recognizers to identify application-program states corresponding to images of the application-program user interface; and a performance-monitoring subsystem that executes on one or more of the one or more computer systems and that captures images of the application-program user interface displayed during execution of the application program, each captured image associated with a timestamp and additional metadata, applies the one or more recognizers to determine application-program states corresponding to the captured images of the application-program user interface, identifies executions of application-program operations as time-ordered sequences of application-program states associated with captured images of the application-program user interface, determines a response time for each identified operation from timestamps associated with the captured images of the application-program user interface associated with the time-ordered sequence of application-program states corresponding to the operation, and uses the determined response times to generate a performance report and/or store performance data in a datastore.
US 2021/0149717 A1 discloses a computer-implemented method comprising: responsive to requesting to perform a plurality of applications including a first application and a second application, determining, by one or more processors, that the first application and the second application have been performed sequentially during a previous time period; responsive to determining that the first and second applications have been performed in sequence during the previous time period, obtaining, by one or more processors, a first set of database operations associated with the first application and a second set of database operations associated with the second application; and responsive to determining that the first set of database operations and the second set of database operations are free of conflict, generating, by one or more processors, an execution schedule indicating that the first application and the second application are to be performed in parallel; and performing, by one or more processors, the plurality of applications based on the execution schedule..
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on Monday-Friday from 7:00am – 3:30pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN H LE/Primary Examiner, Art Unit 2862